DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objections/Rejections
The objection to the nucleotide sequence disclosure contained in this application for not complying with the requirements for such a disclosure as set forth in 37 C.F.R. 1.821 - 1.825 is withdrawn.  Applicants explained in their remarks that Figures 8A-8F disclose a single sequence that is SEQ ID NO:1, clarifying that only one sequence identifier is needed.
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code on page 32, [0105] is withdrawn.  The amendment to the specification removes the executable code.
The rejection of claims 1-30, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn.  Applicant’s amendments to the claims or remarks overcome the indefiniteness.
The rejection of claims 1-30, under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more, is withdrawn.  The amendments to the claims recite the active step of administering the claimed HSV to a subject.  As such, the claims no longer encompass an abstract idea.
The notice, should claim 2 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof, is withdrawn.  Claim 13 is canceled by amendment.
The rejection of claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffin (US 2003/0113348 A1 Pub Date:6/19/2003; effectively filed 1/21/2000; od record in IDS) or alternatively Goss (Gene Therapy 16(4):493-501, 2009; of record in IDS)  as applied to claims 1, 3-10, 14-30 above, and further in view of Zhang (Zhang et al. Molecular Brain Research 84:17-31, 2000).  Claim 13 is canceled, rendering its rejection moot.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 85 of copending Application No.16199715 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and copending claims have overlapping, non-mutually exclusive subject matter.
Instant claim 2 and copending claim 85 are both directed to a method of administering and expressing a transgene in vivo or in a subject.  Both provide an HSV vector that comprises one or more transgenes to be expressed in cells in a subject.  The vectors in both comprise insulator sequences operably linked to the one or more transgenes.  Copending claim 85 more narrowly defines the HSV as having inactivating mutations of ICP0, ICP4, ICP22, and ICP27, as immediate early genes.  As such, copending claim 85 discloses a species of instant claim 2.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered but they are not persuasive. 
Applicant traverses this rejection on the grounds that co-pending claim 85 does not recite an HSV with one or more transgenes encoding a polypeptide to be expressed in said fibroblast, administering said HSV to said fibroblast, and expressing said one or more transgene in said fibroblast.
In response, dependent claim 85 recites a method of expressing a transgene in a cell, wherein the cell is in vivo.  Claim 84 recites infecting a non-complementing cell with the HSV vector claim 60 just that one or more of said transgenes is expressed within a cell.  Claim 60 recite an HSV vector comprising a polynucleotide comprising on or more transgenes and inactivation mutations in immediate early proteins.  As such, copending claim 85 does expressly recites that the HSV comprises one or more transgenes and expressing the one or more transgenes.  The copending claims does not expressly state administering.  However, they do state “in vivo” and “infecting a non-complement cell with the HSV vector”.  For a cell to be infected in vivo by the HSV vector, it requires that the HSV vector be administered as claimed.  So the copending claim’s in vivo embodiments inherently require administering as claimed in instant claim 2.  It is acknowledged that the copending claim more broadly recites a non-completement cell and not a fibroblast as recited in the instant claim.  However, the administering to a fibroblast as recited in the instant claim relies upon the tropism and infecting process of the HSV vector. The HSV vector of the copending claim is the same as the HSV of the instant claim.  As such, the infecting and tropism properties of the HSV vector encompass all the same cells for the instant and copending claims, including fibroblasts.  Thus absent evidence to the contrary, fibroblast is an obvious, inherent species of non-complementing cell.  As such, the provisional, obviousness-type double patenting rejection is maintained.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(1)  Claim(s) 1, 4-6, 8-10, 16-21, and 25-28, amended or previously presented,  is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Coffin (US 2003/0113348 A1 Pub Date:6/19/2003; effectively filed 1/21/2000; of record in IDS).
Regarding claim 1, Coffin discloses use of a modified, replication incompetent, non-laboratory virus strain comprising a heterologous gene in the manufacture of a medicament for the delivery of said gene to a subject ([0017]).  These disclosures encompass a method of administering a transgene into a subject.  Coffin discloses non-oncolytic viruses are desirable. These may be replication incompetent viruses. Their function is typically to deliver heterologous genes to an individual ([0111]).  In particular, for use as a vector in non-oncolytic applications, mutations may be made such that virus regulatory immediate early gene expression is minimised. Thus, the genes encoding ICP4, ICP27, ICP22 and/or ICP0 may be inactivated or deleted either individually or in combination, or mutations in the virion trans-activator protein vmw65 included preventing/reducing its trans-activating ability. In particularly preferred embodiments for non-oncolytic applications, the genes encoding ICP27, ICP0 and ICP4 are deleted (with or without additional deletion/inactivation of ICP22 and/or ICP47), or ICP27 and ICP4 deleted with an inactivating mutation in vmw65, or ICP4 deleted, again with an inactivating mutation in vmw65 ([0112]).  These disclosure encompass a HSV comprising one or more transgenes and has reduced cytotoxicity.  One method of administering therapy involves combining the virus with a pharmaceutically acceptable carrier or diluent to produce a pharmaceutical composition. Suitable carriers and diluents include isotonic saline solutions, for example phosphate-buffered saline ([0149]).  These disclosures encompass the limitations of providing a pharmaceutically acceptable carrier.  Giving the claims its broadest reasonable interpretation discussed above in the indefiniteness rejection, Coffin expressly discloses all of the limitations of the claim.  Examiner acknowledges that the Coffin does not expressly disclose administering a transgene into a fibroblast.  However, Coffin does disclose an distinguishable HSV and carrier as well as administering as claimed.  As such, inherently the HSV should transduce, thus administer the transgenes into fibroblasts.
Regarding claims 4-6, these claims recite that the HSV is “capable of expression” of said transgene for a plurality of days.  Since the claims does not actually require expression and HSV do not express transgene but rather deliver them to cells.  The disclosures discussed above meet the limitations of claims 4-6.
Regarding claim 8, Coffin discloses deletion of the coding sequence of at least one immediate-early protein as discussed above.
Regarding claims 9 and 10, Coffin discloses the control sequence comprises a promoter allowing expression of the heterologous gene/genes and a signal for termination of transcription. The promoter is selected from promoters which are functional in mammalian, preferably human, cells of the nervous system or in tumours or in cells of the immune system. The promoter/promoters may be derived from promoter sequences of eukaryotic genes. For example, promoters may be derived from the genome of a cell in which expression of the heterologous gene is to occur, preferably a mammalian, preferably human cell. With respect to eukaryotic promoters, they may be promoters that function in a ubiquitous manner (such as promoters of .beta.-actin, tubulin) or, alternatively, a tissue-specific manner, such as the neuron-specific enolase (NSE) promoter. They may also be promoters that respond to specific stimuli, for example promoters that bind steroid hormone receptors. Viral promoters may also be used, for example the Moloney murine leukaemia virus long terminal repeat (MMLV) LTR promoter or other retroviral promoters, the human or mouse cytomegalovirus (CMV) IE promoter, or promoters of herpes virus genes including those driving expression of the latency associated transcripts ([0135]). Thus, Coffin expressly discloses the limitations of the promoters.
Regarding claims 16 and 17, Coffin expressly discloses the transgene comprises a polyadenylation site ([0132]). 
Regarding claims 18-21, Coffin expressly discloses inactivation/deletion of one or more of ICP47, ICP22, ICP4, and/or ICP27 as discussed above.
Regarding claim 25, Coffin does not expressly state that the HSV does not express UL41.  However, HSV vectors inherent do not express anything because it is the complementing or infecting cell that expresses the HSV genome elements, not the HSV vector.  Thus, Coffin inherently discloses the limitations of claim 25
Regarding claim 26, Coffin expressly discloses the further addition of multiple nucleic acid sequences as discussed above.
Regarding claims 27-28, Coffin discloses Heterologous genes may also include marker genes (for example, encoding .beta.-galactosidase or green fluorescent protein or other fluorescent proteins) or genes whose products regulate the expression of other genes (for example, transcriptional regulatory factors including the tet repressor/vmw65 transcriptional activator fusion protein described above).  See [0139].  As such, Coffin expressly discloses additional nucleic acid sequences encodes a chimeric protein for combination therapy and controlled by the same control sequence as one or more transgenes.
In conclusion, the prior art of Coffin anticipates the claims because it expressly or inherently discloses all their limitations.

Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered but they are not persuasive. 
Applicant traverses this rejection on the grounds that Coffin does not disclose the claimed HSV with “one or more transgene encoding a polypeptide to be expressed in said fibroblast” and further, “wherein upon administration said pharmaceutical composition to said fibroblast, wherein said one or more transgenes are expressed by said fibroblast”.  Applicant submits that amended claim 1 is novel over Coffin.
In response, Applicant is not considering the breadth of the claims as well as the inherent tropisms of the HSV vector.  The rejection of record focused on the previous active step solely requiring “providing” the claimed HSV vector.  However, the administering embodiments were address with an argument of inherence.  See the rejection reiterated above.  In the rejection, Examiner acknowledged that Coffin does not specifically disclose administering specifically to fibroblasts.  However, the rejection does place on notice that fact that administering to fibroblasts is reliant upon the tropism of the HSV vector and the specific cells it is capable of infecting.  The claims now require an active step administering to said fibroblast and expression of transgenes by the fibroblasts, by amendment.  The argument of inherency remains the same.  HSV vectors have tropism for fibroblasts.  Coffin discloses that same HSV vector as the claimed invention, as such inherently it infects the same cells upon administration.  Because it is now an active step in the claimed method and the method is clearly and distinctly defined as one that administers a transgene to a fibroblast in a subject, Examiner provides the prior art of Ensoli et al.  (WO 2005/092374; of record as of 11/25/2022) as evidence of the discussed inherency.  Ensoli et al teaches that HSV vector encoding at least one transgene and has deletions in the ICP genes has tropisms for and infects fibroblasts which results in expression of the introduced transgene.  Thus contrary to Applicant’s assertion, Coffin continues to be applicable prior art because it expressly or inherently discloses all of the limitations of the amended claims.

(2)  Claim(s) 1, 3-10, and 14-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goss (Gene Therapy 16(4):493-501, 2009; of record in IDS).
Regarding claim 1, Goss discloses an HSV vector for therapeutic use (figure 1).  Goss discloses  HSV-1 vector, KDββHS that comprise a LacZ gene and a deletion inactivation of gene ICP0, ICP4, ICP22, as well as a change in protein for its ICP27 gene as to express it as a beta protein (i.e. early protein, not an immediate early protein).  See figure 1.  Thus, Goss discloses a method for administering transgenes that provide the claimed HSV vector and pharmaceutically acceptable carrier.
Regarding claim 3, Goss discloses a HSV vector design that has an inactivation deletion of UL54, ICP27, and UL55 (Figure 1).  As such, Goss expressly discloses an inactivating deletion in a UL55.
Regarding claims 4-6, these claims recite that the HSV is “capable of expression” of said transgene for a plurality of days.  Since the claims does not actually require expression and HSV do not express transgene but rather deliver them to cells.  The disclosures discussed above meet the limitations of claims 4-6.
Regarding claim 7, Goss inactivation of at least one immediate-early proteins is disclosed as discussed above.
Regarding claim 8, Goss discloses deletion of the coding sequence of at least one immediate-early protein as discussed above.
Regarding claims 9 and 10, Goss discloses a HSV vector design encoding hPPE transgene comprising the hPPE tissue specific, constitutive promoter (Figure 1). Goss also discloses the hCMV promoter or HAV latency promoters can be used to drive transgene expression (page 3, second paragraph under Gene Therapy).
Regarding claims 14 and 15, Goss discloses sites for reporter transgene insertion whicha re site specific enzyme sequences as claimed. (See discussion above.
Regarding claims 16 and 17, Goss discloses a SV40 PolyA sequence.
Regarding claims 18-21, Goss discloses inactivation/deletion of IPC4, ICP27, ICP47, and ICP27 (Figure 1 and page 3, last paragraph).
Regarding claims 22 and 24, Goss discloses modifying promoters of IE genes, ICP22 and ICP47, such that they demonstrate early transcriptional kinetics (paragraph bridging pages 3 and 4).  These discloses encompass the limitations of one or more of claims IE genes are modified to be expressed as early or late genes.
Regarding claim 23, 27, and 28, Goss discloses modification to make ICP0 and ICP4 gene under control of the TKβ promoter (figure 1).  
Regarding claim 25, Goss discloses that the HSV vector does not express UL41 (figure 1).
Regarding claim 26, Goss discloses additional nucleic acid sequences as discussed above.
Regarding claims 29-30, Goss expressly discloses novel targeting ligand have been inserted into the amino terminus of HSV glycoprotein C(gC)54 or gD55 to achieve targeting of HSV to cell-specific receptors (p. 7, paragraph 1).  
In conclusion, the prior art of Goss anticipates the claims because it expressly or inherently discloses all their limitations.

Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered but they are not persuasive. 
Applicant traverses this rejection on the grounds that Goss does not disclose the claimed HSV with “one or more transgene encoding a polypeptide to be expressed in said fibroblast” and further, “wherein upon administration said pharmaceutical composition to said fibroblast, wherein said one or more transgenes are expressed by said fibroblast”.  
This is the same argument used in the discussion of Coffin.  As such, Applicant is referred to the rebuttal of remarks to Coffin above as to why this argument is not found persuasive in Goss.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(1) Claim(s) 11, as originally presented, is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffin (US 2003/0113348 A1 Pub Date:6/19/2003; effectively filed 1/21/2000; of record in IDS) or alternatively Goss (Gene Therapy 16(4):493-501, 2009; of record in IDS)  as applied to claims 1, 3-10, 14-30 above, and further in view of Vilaltra (US 2008/0102087 A1; of record in IDS).
Coffin, alternatively Goss, teach the HSV vector and method of use as discussed above.  Neither Coffin nor Goss teach multiple transgenes are in a polycistronic conformation.  However, at the time of effectively filing, linking multiple transgenes together in a polycistronic conformation as well established in the prior art.  For example, Vilaltra teaches that use of a polycistronic construct where two or more HSV coding regions are transcribed as a single transcript in eukaryotic cells and that is may be constructed by separating the various coding sequences with IRES sequences ([252]).
Thus, it would have been obvious to an artisan of ordinary skill at the time of effective filing to place the multiple transgenes in the HSV vector of Coffin, or alternatively Goss, in a polycistronic configuration using IRES separating the different transgenes to predictably arrive at the HSV vector and method of claim 11.  An artisan would have a reasonable expectation of success because polycistronic configuration to express multiple transgenes has long been established in the prior art, as exemplified by Vilaltra.  Further, the artisan would have been motivated to use a polycistronic configuration because it would allow for transcription of multiple transgenes as a single transcript, as taught by Vilaltra.  Thus, Coffin, or alternatively Goss, in view of Vilaltra render the instant claims obvious.

Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered but they are not persuasive. 
Applicant traverses this rejection on the grounds that neither Coffin, nor Goss, teaches an HSV encoding a polypeptide to be expressed in a fibroblast.  In response, these remarks have been addressed above.


(2) Claim(s) 12, as originally presented, is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffin (US 2003/0113348 A1 Pub Date:6/19/2003; effectively filed 1/21/2000; of record in IDS) or alternatively Goss (Gene Therapy 16(4):493-501, 2009; of record in IDS)  as applied to claims 1, 3-10, 14-30 above, and further in view of Brown (Brown et al. Nature Medicine 12(5):585-591, 2006; of record in IDS).
Coffin, and alternatively Brown, teaches the claimed method as discussed above.  Neither Coffin nor Brown teach one or more transgenes comprising binding site for a microRNA.  However, Brown teaches a gene transfer viral vector system that exploits the endogenous miRNA machinery for transgene regulation.  Brown teaches constructing a miRNA-regulated viral vector by inserting four tandem copies of a 23-bp sequence (mirT) with perfect complementarity to miRNAs (enriched in cells that are not the target cells) into the 3’ region of a GFP expression cassette driven by the ubiquitously expressed PGK promoter.  This design, using multiple copies of a perfectly complementary target (i.e. binding site for a microRNA), is intended to optimize repression of the transgene in the presence of the miRNA (paragraph bridging pp. 585 and 586).  This allowed for intravenous administration of the viral vector with expression of the transgene in non-hematopoietic cells and repression of transgene expression in the hematopoietic lineage cells.  Such miRNA regulation by the addition of miRNA binding sites in the transgene allowed for stable targeted expression of the transgene and removal of expression in cells not intended to have expression (abstract and discussion session pp.  589-590).

Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered but they are not persuasive. 
Applicant traverses this rejection on the grounds that neither Coffin, nor Goss, teaches an HSV encoding a polypeptide to be expressed in a fibroblast.  Brown does not cure the deficiencies of the foregoing references.  Brown is silent as to an HSV encoding a polypeptide to be expressed in a fibroblast and further comprising inactivation of at least on immediate-early protein.  In response, neither Coffin nor Goss have deficient for reasons already discussed above.  Further, Brown was not provided to teach an HSV encoding a polypeptide to be expressed in a fibroblast and/or comprising inactivation of at least on immediate-early protein because Coffin and alternatively Goss already teaches these limitations.

(3) Claim(s) 2, as originally presented, is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffin (US 2003/0113348 A1 Pub Date:6/19/2003; effectively filed 1/21/2000; od record in IDS) or alternatively Goss (Gene Therapy 16(4):493-501, 2009; of record in IDS)  as applied to claims 1, 3-10, 14-30 above, and further in view of Zhang (Zhang et al. Molecular Brain Research 84:17-31, 2000).
Coffin, alternatively Goss, teach the claimed method of using an HSV to administer a transgene as discussed above.  Neither Coffin nor Goss teach the transgene(s) is operably linked to one or more insulator sequences.  
However, prior to the time of effectively filing, Zhang teaches that insulator sequences in operable linkage with transgenes in HSV was long established.  Zhang teaches that they inserted an insulator from the chicken beta-globin locus at both ends of their transgene in the genome of their HSV vector.  Zhang included the insulator sequences because  genetic regulatory elements in the HSV-1 sequences in the vectors might influence expression of the transgene promoter (p. 28, paragraph under section 3.3. and figure 1 on page 19).  Zhang further reported that the inclusion of the insulator sequences enhanced transgene expression (p. 20, col 1, last paragraph before section 4.2).
Thus it would have been obvious to an artisan of ordinary skill at the time of effectively filing to include insulator sequences, as taught by Zhang, flanking the transgene(s) in the HSV of Coffin, alternatively Goss, to predictably arrive at the limitations of claim 2.  An artisan would have a reasonable expectation of success because Zhang teaches the means of introducing insulator sequences into HSV and demonstrates successful use of insulator sequences.  Further the artisan would be motivated to include insulator sequences because they insulate the transgene from HSV promoter influence and as a result enhances transgene expression, as taught by Zhang.  As such, Coffin, alternatively Goss in view of Zhang renders claim 2 obvious.

Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered but they are not persuasive. 
Applicant traverses this rejection on the grounds that neither Coffin, nor Goss, teaches an HSV encoding a polypeptide to be expressed in a fibroblast.  Brown does not cure the deficiencies of the foregoing references.  Zhang is silent as to an HSV encoding a polypeptide to be expressed in a fibroblast and further comprising inactivation of at least on immediate-early protein.  In response, neither Coffin nor Goss have deficient for reasons already discussed above.  Further, Zhang was not provided to teach an HSV encoding a polypeptide to be expressed in a fibroblast and/or comprising inactivation of at least on immediate-early protein because Coffin and alternatively Goss already teaches these limitations.


The following new rejection is necessitated by the amendments to the claims:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goss (Gene Therapy 16(4):493-501, 2009; of record in IDS).
Regarding claim 31, Goss does not expressly teach that the one or more transgenes are expressed in said fibroblast for at least 2 days after an administering of said pharmaceutical composition to said subject.  However, Goss discloses administering an identical HSV vector to an subject.  As such, an artisan of ordinary skill would expect that an HSV vector that structurally identical to the claimed vector administered in the same way to a subject would identically function is the same way (i.e. express in said fibroblast for at least 2 days after an administration of said pharmaceutical composition to said subject).  As such, absent evidence to the contrary, Goss renders new claim 31 obvious.

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632